Case 6:18-cV-02043-ACC-TBS Document 15-1 Filed 03/13/19 Page 1 of 1 Page|D 173

IN THE UNITED STATES DISTRICT COURT
MI])DLE DISTRICT OF FLORIDA
ORLANDO DIVISION

DALE SCHAMP and

 

 

SUSAN SCHAMP,

Plaintiffs,

Case No. 6:18-cv-2043-Orl-22TBS

v.
THOR MOTOR COACH, INC.,

Defendant.

/
AFFIDAVIT OF TIMOTHY COVEY

STATE OF FLORIDA }

COUNTY OF HILLSBOR()UGH }
l. My name is Timothy Covey, l am over eighteen (18) years of age and am of sound mind.
2. l am a paralegal employed by The LaW Offlce of Patrick J. Cremeens, P.L.

3. l ovelooked the deadline for Plaintiff to file a notice of mediation in the above-referenced
matter and failed to place the date on the firm calendar

4. The error Was inadvertent and not committed in bad faith or With intention of delay.

FURTHER AFFIANT sAYETH N ~Wm/»~ -'

 

 

Tim/othy@y/
sWoRN To AND sUBsCRIBED before me On l\l\?, v(l~\ F§l\ , 2019, by
Timothy Covey, Who is / is not personally known to me and Who produced Y:LA BL_

as identification , y w

 

_ Nptary Public
' ’ mmBS|oN#GGmm My Commission Expires: l'S /\\ } 93

; ~ makes:ombem,zozz

 

